McDONALD, Chief Justice.
This is án appeal from an order of the District Court of Johnson County overruling a plea of privilege filed by the defendant to be sued in Tarrant County.
*182Trial was before the court without a jury, which, after hearing the evidence tendered, overruled the plea of privilege. Defendants as appellants gave notice and perfected their appeal to this court, where said cause is pending for disposition. It has been made known to this court that all matters in controversy in the case have been settled and compromised by and between the parties, and that there no longer remains any issue for this court to determine and adjudicate. It is therefore the opinion of the court that this cause should be, and it is accordingly dismissed.